DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-14 are pending and have been examined, where claims 1-10 and 13-14 is/are rejected and claims 11-12 are objected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-14 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determine whether or not the first region is included in the second region in a superimposed image obtained by superimposing the first fluorescence image and the second fluorescence image and acquire a first determination result for each of the first regions; and determine the type of cell included in the observation target on the basis of the first determination result” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of cell extraction in images which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 


[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim 
Claim(s) 1-14 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, 
Claim 14 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  MPEP 2111.05(III).  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Matsumoto (US 20070121099) in view of Seppo (US 20140153811).

Regarding claim 1, Matsumoto discloses an image analysis apparatus comprising:

acquire a first fluorescence image indicating an observation target including a plurality of types of cells, each of which has a first region stained by first staining, and a second fluorescence image indicating the observation target in which a second region of a specific cell among the plurality of types of cells is stained by second staining different from the first staining (see figure 3, 51, 52 and 53, paragraph 6, each of which contains only one of the first to mth fluorescent dyes respectively at predetermined unit concentrations, and a measured intensity of fluorescence emitted from each reference sample is acquired in each detection wavelength band):

    PNG
    media_image1.png
    214
    700
    media_image1.png
    Greyscale
;
determine whether or not the first region is included in the second region in a superimposed image obtained by superimposing the first fluorescence image and the second fluorescence image and acquire a first determination result for each of the first regions (see paragraph 184, as shown in FIG. 3, an image R, G, and B outputs superimposed may be displayed along with the color bar 64, paragraph 11, determine the concentrations of the fluorescent dyes having the overlapping fluorescence spectra, also see figure 3 below, where the images are combined or superimposed): 

    PNG
    media_image2.png
    456
    916
    media_image2.png
    Greyscale
;
Matsumoto is silent in disclosing determine the type of cell included in the observation target on the basis of the first determination result. However, Matsumoto shows different type of cells (see figure 5 below) which suggests a step of determining cell type: 

    PNG
    media_image3.png
    197
    759
    media_image3.png
    Greyscale
.
Seppo discloses determine the type of cell included in the observation target on the basis of the first determination result (see paragraph 42, results from the FISH dot counting algorithm, 160 and 170, can be filtered, 180, according to the epithelial/non-epithelial classifications to yield FISH analysis form epithelial cells only, also see figure 1 below):

    PNG
    media_image4.png
    514
    915
    media_image4.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include image classification of different cell type in order to allow medical profession to plan treatments for the patients. 

Regarding claim 2, Matsumoto discloses the image analysis apparatus according to claim 1, wherein, among the plurality of types of cells, cells other than the specific cell are negative for the second staining (see figure 5, 81 shows positive and 82 show negative staining).

Regarding claim 3, Matsumoto discloses the image analysis apparatus according to claim 1, wherein the processor configured to extract a contour of the second region from the second fluorescence image and acquires the first determination result on the basis of whether each of the first regions is located within the contour of the corresponding second region in the 

    PNG
    media_image2.png
    456
    916
    media_image2.png
    Greyscale
.

Regarding claim 4, Seppo discloses the image analysis apparatus according to claim 2, wherein the processor configured to extract a contour of the second region from the second fluorescence image and acquires the first determination result on the basis of whether each of the first regions is located within the contour of the corresponding second region in the superimposed image (see figure 3, the contour lines of each cells are extracted and see figure 1, 160 and 170 FISH dot is read as contour line process). See the motivation for claim 1. 

Regarding claim 10, Matsumoto discloses the image analysis apparatus according to claim 2, wherein the processor configured to extract a contour of the first region from the first fluorescence image, extract a contour of the second region from the second fluorescence image, and acquire the first determination result on the basis of the contour of the first region and the contour of the second region in the superimposed image (see figure 3, the images are 

Regarding claims 13 and 14 see the rationale and rejection for claim 1.

3.	Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Matsumoto (US 20070121099) in view of Seppo (US 20140153811) and Adiga (US 20140126802).

Regarding claim 5, the combination of Matsumoto and Seppo as a whole discloses all the limitations of claim 1, but is silent in disclosing the image analysis apparatus according to claim 3, wherein the processor further configured to, in a case in which it is difficult to acquire the first determination result, acquire the first determination result on the basis of a percentage at which each of the first regions is located within the contour of the corresponding second region in the superimposed image.
Adiga discloses the image analysis apparatus according to claim 3, wherein the processor further configured to, in a case in which it is difficult to acquire the first determination result, acquire the first determination result on the basis of a percentage at which each of the first regions is located within the contour of the corresponding second region in the superimposed image (paragraph 73, percentage area of the symmetric difference between manual and automatic segmentation is used for accuracy analysis). 


Regarding claim 6, Adiga discloses the image analysis apparatus according to claim 4, wherein the processor further configured to, in a case in which it is difficult to acquire the first determination result, acquire the first determination result on the basis of a percentage at which each of the first regions is located within the contour of the corresponding second region in the superimposed image (see paragraph 73, A1 is the set of all pixels in the cell segmented by method 1, for example, the manual segmentation and A2 is the set of pixels in the cell segmented by method 2, for example, automatic segmentation, then the percentage of symmetric difference):

    PNG
    media_image5.png
    90
    345
    media_image5.png
    Greyscale
.
See the motivation for claim 5. 

Regarding claim 7, Adiga discloses the image analysis apparatus according to claim 1, wherein the processor further configured to extract a contour of the second region from the second fluorescence image and acquire the first determination result on the basis of a percentage at which each of the first regions is located within the contour of the corresponding second region 

    PNG
    media_image6.png
    341
    899
    media_image6.png
    Greyscale
.
See the motivation for claim 5. 

Regarding claim 8, Adiga discloses the image analysis apparatus according to claim 1, wherein the processor further configured to extract a contour of the second region from the second fluorescence image and acquire the first determination result on the basis of a percentage at which each of the first regions is located within the contour of the corresponding second region in the superimposed image (see paragraph 73, A1 is the set of all pixels in the cell segmented by method 1 and A2 is the set of pixels in the cell segmented by method 2, for example, automatic segmentation, then the percentage of symmetric difference and see figure 9B is the second fluorescence image, 114 are the contours). See the motivation for claim 5. 

Regarding claim 9, Adiga discloses the image analysis apparatus according to claim 1, wherein the processor configured to extract a contour of the first region from the first fluorescence image, extract a contour of the second region from the second fluorescence image, and acquire 

[4]	Claim Objections
Claim 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 11, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the image analysis apparatus according to claim 9, wherein the processor configured to set a first reference point and a second reference point which are adjacent to each other on the contour of the first region and the contour of the second region in the superimposed image, respectively, and acquire the first determination result on the basis of first information indicating a contour direction of the first region at the first reference point, second information indicating a contour direction of the second region at the second reference point, and third information indicating a distance between the first reference point and the second reference point” in combination with the rest of the limitations of claims 1 and 10.

With regards to claim 12, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the image analysis apparatus according to claim 10, wherein the 

Adiga teaches extracting plurality of points from fluorescent images (see figure 6, 86) but is silent in disclosing he image analysis apparatus according to claim 10, wherein the processor configured to set a first reference point and a second reference point which are adjacent to each other on the contour of the first region and the contour of the second region in the superimposed image, respectively, and acquire the first determination result on the basis of first information indicating a contour direction of the first region at the first reference point, second information indicating a contour direction of the second region at the second reference point, and third information indicating a distance between the first reference point and the second reference point.





CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 9/30/21